DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-11 is objected to because of the following informalities:  “the earth’s magnetic field” should change to “earth’s magnetic field”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUTANI et al. (US 20120068696, hereinafter MIZUTANI).

Regarding to claim 1, MIZUTANI discloses an apparatus for determining the quality of a fencing blade (disclose steel product such as, a bearing or a bearing component, although not exclusively limited thereto) comprising: 
an electrical current source (fig. 1 shows power supply 4); 
a fencing blade to be tested for quality (paragraph 0050 and fig. 1[1] being test for hardening quality); 
two electrical cables (fig. 1 shows two probes 2), each connected between the electrical current source and the fencing blade so as to cause current from the current source to travel through at least a portion of the fencing blade (fig. 1 shows two probes 2 applied to object 1); and 
a magnetic field sensor (fig. 1[5]) in sufficient proximity to the fencing blade so as to enable the magnetic field sensor to detect a magnetic field generated by the fencing blade when the current passes through the fencing blade (paragraph 0051 discloses an alternating current is used as the energizing current. As shown in FIG. 1, an alternating current is supplied from, or applied to, a power source 4 that is an alternating current power source via a pair of energizing electrodes 2 and 2 that are brought into contact with the inspection object 1. An alternating current is applied to the inspection object 1, and the magnetic field 6 generated by the current 3 flowing through the inspection object 1 is measured by the magnetic field sensor 5 provided on the inspection object 1. The magnetic field sensor 5 is a sensor that detects the strength or magnitude and direction of the magnetic field, and outputs the voltage value, for example. The “magnetic field sensor” referred to in this specification includes a magnetic sensor).
MIZUTANI teach the hardening quality inspection of steel product instead of the determining the quality of a fencing blade. 


Regarding to claim 2, MIZUTANI discloses the apparatus of claim 1 wherein the electrical current source generates current at multiple different selectable levels (paragraphs 0033 and 0058 discloses the power supply 4 includes a frequency variable oscillation circuit 19 and an amplification circuit 16 that amplifies an AC signal output from the oscillation circuit 19 and supplies, that is, applies a current to be supplied to the inspection object 1. The oscillation circuit 19 is electrically connected to the signal processing unit 20 and changes the frequency and / or amplitude according to an instruction from the signal processing unit 20).

Regarding to claim 3, MIZUTANI discloses the apparatus of claim 1 wherein the magnetic field sensor measures both magnetic field intensity and direction (magnetic field sensor 5 is a sensor that detects the strength or magnitude and direction of the magnetic field).

Regarding to claim 5, MIZUTANI discloses the apparatus of claim 1 further comprising a blade holder that does not include any ferrous material and that detachably but firmly holds the fencing blade in a fixed position (MIZUTANI discloses the holder for the sensor is a non-ferrous holder, therefore it would be obvious have a holder to hold the device under test for stability and the it would be necessitated 

Regarding to claim 6, MIZUTANI discloses the apparatus of claim 1 further comprising a sensor holder that does not include any ferrous material and that detachably but firmly holds the magnetic field sensor in a fixed position (The sensor housing 13 is preferably a non-magnetic material such as resin (paragraph 055)).

Regarding to claim 7, MIZUTANI discloses the apparatus of claim 1 except wherein a guard end of the fencing blade has a configuration that attaches to a guard so as to form a fencing weapon.
However, it would be necessitated that the fencing blade would include a guard for forming a fencing weapon.

Regarding to claim 8, MIZUTANI discloses the apparatus of claim 7 wherein the guard has been detached from the fencing blade (this merely a matter of design choice).

Regarding to claim 9, MIZUTANI discloses a process for determining the quality of a fencing blade (steel product) comprising:
 electrically and detachably connecting an electrical current source to the fencing blade so as to cause current from the current source to travel through at least a portion of the fencing blade (fig. 1 shows two probes 2 from current source 4 applied to the sample under test 1); 
placing a magnetic field sensor (fig. 1[5]) in sufficient proximity to the fencing blade so as to enable the magnetic field sensor to detect a magnetic field generated by the fencing blade when the current passes through the fencing blade (the magnetic field 6 generated by the current 3 flowing through the inspection object 1); 
activating the electrical current source to cause current from the current source to travel through at least a portion of the fending blade (alternating current is applied to the inspection object 1);
measuring the magnetic field produced by the fencing blade while current is travelling through the fencing blade using the magnetic field sensor; and determining the quality of the fencing blade based on the measured magnetic field (The magnetic field sensor 5 is a sensor that detects the strength or magnitude and direction of the magnetic field, and outputs the voltage value, for example. The “magnetic field sensor” referred to in this specification includes a magnetic sensor).
MIZUTANI teach the hardening quality inspection of steel product instead of the determining the quality of a fencing blade. 
However at the time before the effective filing date, it would be obvious to a POSITA to incorporate the apparatus and method of MIZUTANI to determine the quality of a fencing blade without unexpected result which is testing the strength of metal.

Regarding to claim 12, MIZUTANI discloses the process of claim 9 further comprising: causing current at different levels to travel through the at least portion of the fencing blade; measuring the magnetic field produced by the fencing blade with the magnetic field sensor while current is travelling through the fencing blade at each of the different levels; and determining the quality of the fencing blade based on all of the measured magnetic fields (The power supply 4 includes a frequency variable oscillation circuit 19 and an amplification circuit 16 that amplifies an AC signal output from the oscillation circuit 19 and supplies, that is, applies a current to be supplied to the inspection object 1. The oscillation circuit 19 is electrically connected to the signal processing unit 20 and changes the frequency and / or amplitude according to an instruction from the signal processing unit 20).

Regarding to claim 15, MIZUTANI discloses the process of claim 9 further comprising adjusting the position of the fencing blade relative to the earth's magnetic field (broadest reasonable interpretation the position of the object being placed at position relative to the earth's magnetic field).

Regarding to claim 16, MIZUTANI discloses the process of claim 9 further comprising adjusting the position of the magnetic field sensor relative to the earth's magnetic field (broadest reasonable interpretation the position of the sensor being placed at position relative to the earth's magnetic field).

Regarding to claim 17, MIZUTANI discloses the process of claim 9 further comprising adjusting the position of the fencing blade relative to the position of the magnetic field sensor (the position of the sample (bearing) rotated with respect to the sensor).

Regarding to claim 18, MIZUTANI discloses the process of claim 9 except wherein the fencing blade is part of a fencing weapon that includes a guard which has been detached from the fencing blade before the measuring step. However, it would be necessitated that the fencing blade would include a guard for forming a fencing weapon.

Regarding to claim 19, MIZUTANI discloses the process of claim 9 except wherein the fencing blade includes a guard end that has a configuration that connects to a guard. 
However, it would be necessitated that the fencing blade would include a guard for forming a fencing weapon.

Regarding to claim 20, MIZUTANI discloses the process of claim 19 except further comprising detaching the guard from the fencing blade before the measuring.
However, it would be necessitated to remove the guard from the blade in order to test the blade only with accurate result.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUTANI as applied to claim 1 above, and further in view of Wen et al. (US 20160084921 hereinafter Wen).

Regarding to claim 4, MIZUTANI discloses the apparatus of claim 3 except wherein the magnetic field sensor is part of a mobile phone.
However, Wen discloses the magnetic field sensor is an element widely used in, for example, smart phones, wearable devices and Internet of Things (IOT) devices.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate the magnetic field sensor is part of a mobile phone as taught by Wen for providing a function of magnetic measurement on a modern application, the micro magnetic field sensor has to be highly integrated, have low power consumption and provide correct magnetic force/magnetic field measurement.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUTANI as applied to claim 1 above, and further in view of STEGMAIER et al. (EP 3658922, hereinafter STEGMAIER).

Regarding to claim 10, MIZUTANI discloses the process of claim 9 except further comprising measuring the earth's magnetic field with the magnetic field sensor before the fencing blade is in proximity to the magnetic field sensor and using this measurement as part of the determining the quality of the fencing blade.
STEGMAIER discloses a magnetic sensor 230 to detect the magnet attached to the wheel of a bicycle. STEGMAIER further disclose the sensor being calibrated by detect the magnetic field before the magnet approaching sensor 230. 
Therefore, it would be obvious to a POSITA to incorporate the method of measurement earth’s magnetic field before the measuring target (magnet) in proximity with sensor (which is equivalent of the measure the earth’s magnetic field without a fencing blade) for accurate measurement.

Regarding to claim 11, MIZUTANI discloses the process of claim 9 further except comprising measuring the earth's magnetic field with the magnetic field sensor while the fencing blade is in proximity to the magnetic field sensor, but before current is applied to the fencing blade, and using this measurement as part of the determining the quality of the fencing blade.
STEGMAIER discloses a magnetic sensor 230 to detect the magnet attached to the wheel of a bicycle. STEGMAIER further disclose the sensor being calibrated by detect the magnetic field before the magnet approaching sensor 230. 
Therefore, it would be obvious to a POSITA to incorporate the method of measurement earth’s magnetic field before the measuring target (magnet) in proximity with sensor (which is equivalent of the measure the earth’s magnetic field without magnetic field from a fencing blade (turning off the power to blade) for accurate measurement.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUTANI as applied to claim 1 above, and further in view of YANO et al. (JP 2002014081, hereinafter YANO).

Regarding to claim 13, MIZUTANI discloses the process of claim 9 except wherein the determining the quality of the fencing blade includes comparing the measured magnetic field to a measured magnetic field of a known fencing blade having a known degree of quality.
YANO discloses device for measuring hardness penetration that can directly measure the depth of the quench hardening layer of a steel material quickly and nondestructively comprising calculating the depth of a quench-hardened layer of a target steel material by comparing the known quench-hardened layer depth of the same type of steel with correlation data of output voltage. 
Therefore, it would be obvious to a POSITA to incorporate YANO into MIZUTANI in order to provide a high measurement accuracy and reliability, and moreover can be constituted inexpensively (abstract)

Regarding to claim 14, MIZUTANI discloses the process of claim 13 except wherein the known degree of quality includes a known degree of the hardness of the known fencing blade.
YANO discloses device for measuring hardness penetration that can directly measure the depth of the quench hardening layer of a steel material quickly and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SON T LE/Primary Examiner, Art Unit 2863